Citation Nr: 1628136	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-49 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for varicose veins of the left leg.
 
2.  Entitlement to service connection for varicose veins of the right leg.
 
3.  Entitlement to service connection for an erectile dysfunction disorder resulting in penile implant as secondary to varicose veins of the bilateral legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2010; a statement of the case was issued in October 2010; and a substantive appeal was received in November 2010. 

The Veteran presented testimony at a Board hearing in November 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal was remanded for further development in January 2015.  Such has been completed and this matter is returned to the Board for further consideration.  
The issue of entitlement to an increased rating for hearing loss was referred to the AOJ for appropriate action by the Board in January 2015; in March 2015 the RO adjudicated this claim.  No appeal of this rating was initiated thus it is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for a bilateral leg disorder classified as varicose veins and erectile dysfunction with penile implant, to include as secondary to varicose veins of the bilateral legs.  He is noted to be service connected for shell fragment wounds of the bilateral legs that have been classified as superficial without vascular and muscular damage.  The Board's January 2013 remand found that the evidentiary development done at the time failed to adequately resolve this matter and in March 2013 he underwent a VA examination to further address the etiology of these claimed disorders. 

It is necessary to again remand this matter to ensure proper adjudication of this matter.  Of note the March 2015 VA examination provided an inadequate opinion concerning the etiology of the Veteran's bilateral leg disorder of varicose veins.  

Specifically the examiner, in addressing whether a bilateral leg disability clearly and unmistakably pre-existed entry and was worsened beyond natural progress during service, relied upon an incorrect factual basis for an unfavorable opinion.  In stating that the claimed condition clearly and unmistakably pre-existed service but was not aggravated beyond natural progression by service, the examiner provided a rationale that stated that after the Veteran's entrance examination reported a history of leg cramps, (with normal physical examination findings), the examiner was unable to find further complaints of leg pain/cramps in his service treatment records.  

This rationale ignores the significant medical history in the service treatment records (actually recited earlier in the March 2015 examination) which includes a May 8, 1969 report of medical history associated with his separation examination, wherein the physician's notes confirmed the presence of residual scars and noted his subjective complaints of cramps in legs after walking distances, although varicose veins were noted on the separation exam.  The examiner in stating that there was no mention of symptoms prior to a February 27, 2007 vesting examination also ignores the Veteran's own November 2014 testimony which provides lay history suggesting his lower extremity symptoms began around 10-12 years earlier, which would be in the early 1990's.  See November 2014 Video Hearing Transcript p. 5.  

Thus the Board finds that remand is appropriate to afford the examiner to properly address the evidence suggesting continued symptoms noted upon separation and the lay evidence suggesting his symptoms pre-dated 2007.  

In regards to the claim for service connection for erectile dysfunction with penile implant claimed as secondary to the varicose veins disorder, the Board finds it not only necessary to defer adjudication pending the outcome of further development of the intertwined varicose veins issue, but further development on this issue on a direct basis is warranted.  As stated in his November 2010 VA Form I-9, the Veteran has indicated that he had injury to his genital area in service when a tree hit his scrotum, and the service treatment records confirm such injury took place in March 1968, causing him to be issued scrotal support.  See 47 pg STRs at pg 19.  None of the VA examinations of November 2008 and March 2015 thus far have addressed this in-service genital injury when discussing the etiology of his erectile dysfunction.  Thus an addendum opinion should address this matter further.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In view of the foregoing this matter is remanded for the following:  

1.  Forward the claims file to the March 2015 VA examiner to provide an addendum opinion on his varicose veins and erectile dysfunction disorders.  The examiner should address the following:  

(a)  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any leg disability began during or is causally related to service, to include due to the shell fragment wounds incurred during service.   If the examiner again finds that the Veteran had a leg disability that clearly and unmistakably preexisted the Veteran's entrance into service, the examiner must opine (a) whether any such disability increased in severity during service; and, if so, 

(b) Whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).   

(c) If the examiner determines that the bilateral leg disorder began during or is causally related to service, or was aggravated by service, the examiner should again opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction (and subsequent penile implants) was caused by his bilateral leg disabilities.  If not, the examiner should state whether it is at least as likely as not that the erectile dysfunction has been aggravated (permanently worsened beyond its natural progression) by the bilateral leg disabilities.

(d)  The examiner should also discuss whether the Veteran's erectile dysfunction disorder is at least as likely as not related to an in-service injury to his scrotum from a tree in March 1968. 

These opinions must be based on review of the relevant evidence to include that previously addressed in the March 2015 examination, but must also address the service treatment records which include a history of leg cramps on the January 1966 entrance examination's report of medical history; the May 1969 separation examination's report of medical history which also include a history of leg cramps after walking distances, along with the history of his legs being wounded by shrapnel; the records showing treatment for shrapnel wounds in May 1968, the record of treatment for a scrotal injury in March 1968 and the Veteran's testimony about symptoms affecting his legs in the 1990's.  

The examiner is also advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

2.  If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




